UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30,2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: AAM/Cutwater Select Income Fund (Class A: CPUAX) (Class C: CPUCX) (Class I: CPUIX) ANNUAL REPORT June 30, 2013 AAM/Cutwater Select Income Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 26 Supplemental Information 27 Expense Example 31 This report and the financial statements contained herein are provided for the general information of the shareholders of the AAM/Cutwater Select Income Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.aammutualfunds.com Since inception on April 19, 2013, the AAM / Cutwater Select Income Fund’s Class I shares has had a gross return of -3.91% and a net return of -4.09%, which compares favorably against the benchmark return of -4.85% for the period ended June 28, 2013. The fund’s outperformance versus the benchmark was due to significant overweight positions in corporate bonds, particularly bank and finance, telecommunication sectors, as well as allocations to high yield securities and commercial mortgage backed securities (CMBS) in the structured sector. Although we outperformed the benchmark, our asset allocation and security selection decisions, were not enough to offset the effect of higher yields and generally wider spreads during this period. Consistent with our longer term view, the fund continues to be allocated to the spread sectors (Investment Grade Credit, High Yield Credit, CMBS, and CLOs) of the market with underweight positions in the most interest rate sensitive sectors (US Treasuries and Mortgage Backed Securities). Our expectation for continued, moderate, and sustainable GDP growth informs our overall allocation. The influence that central bank liquidity has had on the market became readily apparent in the second quarter when Ben Bernanke’s mere suggestion that quantitative easing might slow resulted in the worst quarterly total return for the Barclays Aggregate Index (“the Agg”) in the past nine years. This widely followed benchmark index’s negative 2.32% second quarter return followed a 0.12% loss in the first quarter. The fund’s benchmark, Barclays Credit Index fared even worse, with a negative return of 3.44% during the quarter. The downward trend in total return began on May 3 with the release of the April employment report. The report showed that new jobs created in April exceeded expectations and included a significant upward revision to previously weak March data. Ten-year Treasury yields promptly climbed over 10 basis points to 1.74% and then continued upwards, reaching 1.94 percent by May 21. Investment-grade credit spreads and non-government assets performed well during this brief period, despite the gradual rise in Treasury yields. In line with our expectations, credit outperformed Treasury securities by 31 basis points and the S&P 500 set a new all-time high of 1,669. On May 22, Chairman Bernanke gave his Joint Economic Council testimony in which he first hinted that the prospect of tapering bond purchases could begin as soon as late 2013. Subsequent to Mr. Bernanke’s remarks, credit spreads and Treasury yields spiked sharply. The prospect of the Fed slowing its bond purchases in response to a strengthening U.S. economy should come as no surprise to market participants, but the market response seems to have revealed an underlying and widespread perception that a June announcement of tapering is too early. Rate sensitive sectors such as mortgage pass-through securities, high yield bonds, preferred share classes, and dividend paying stocks fared poorly, as evidenced by massive mutual fund outflows. By early June, corporate bond spreads had given back all year-to-date gains, the Federal Reserve said nothing, and market liquidity deteriorated. The stage was set for a meaningful June 19 Federal Reserve meeting. Cutwater’s thesis has been and remains that the rise in Treasury yields will, over time, remain gradual and orderly. Our expectation is that Fed members will continue to use verbal risk management techniques in their ongoing attempt to engineer the desired soft landing for rates. Given that the market reaction to Mr. Bernanke’s prior testimony was so sudden and disorderly, we had expected that the June 19 Fed meeting would produce a soothing acknowledgement by the Fed that the pace of recent yield increases was unjustified. An equally effective alternative would have been a reiteration of the Fed’s desire to guard against deflation, since price measures had recently softened. Such remarks would have given bond investors reason to hope that tapering would not begin as soon as many fear. We found neither of these two potentially ameliorative bits of messaging in the FOMC’s official statement and, in our opinion, heard worse during the ensuing press conference. Separately from the official statement, Chairman Bernanke introduced the possibility of slowing bond purchases as soon as late 2013 and potentially ceasing them entirely in 2014, given the current pace of economic growth and improvements in the labor market. When asked about stress recently observed in securitized mortgage prices, he Advisors Asset Management, Inc. (AAM) is a SEC registered investment advisor and member FINRA/SIPC. 1 expressed his view that markets are functioning normally. There was no acknowledgement of the sharp increase in Treasury yields. Slowing inflationary pressures he deemed to be “transitory” and expected a return to the 2.0 percent to 2.5 percent target range of inflation once exogenous factors like sequestration subside. It is noteworthy that St. Louis Fed President James Bullard publically opposed the Fed’s statement and actually favored more quantitative easing, given his concerns on deflation. In sum, the official rhetoric was decidedly more hawkish than Cutwater or, apparently, the markets expected. Table 1 below shows the market impact of Fed messaging. Table 1: Milestone Dates and Performance1 12/31/2012 Positive Payroll 05/02/2013 JEC Testimony 05/21/2013 FOMC Release 06/18/2013 06/28/2013 10 Yr Treasury Yield IG Credit OAS Agg Total Return - 1.04% 0.07% -1.12% -2.44% Credit Total Return - 1.97% 0.64% -1.65% -3.60% 1. Source: Barclays Cutwater maintains its outlook for 2013 and 2014 which sees the U.S. economy poised for self-sustaining economic growth with opportunity to surprise to the upside. We expect that credit spreads and non-government financial assets should, therefore, perform better than Treasury securities during this timeframe. An investment in the Fund is subject to risks and you could lose money on your investment in the Fund. The principal risks of investing in the Fund include, but are not limited to, fixed income risk, credit risk, liquidity risk, high yield (“junk”) bond risk, convertible securities risk, warrants risk, foreign investment risk, emerging market risk, currency risk, foreign sovereign risk, real estate investment trust risk, master limited partnership units risk, security lending risk, and management risk. More information about these risks may be found in the Fund’s prospectus. Fixed Income Risk.Generally, fixed income securities decrease in value if interest rates rise and increase in value if interest rates fall, and lower rated securities are more volatile than higher rated securities. CreditRisk.An issuer of a debt security or counterparty could suffer an adverse change in financial condition that results in a payment default, security downgrade, or inability to meet a financial obligation. LiquidityRisk.Due to a lack of demand in the marketplace or other factors, the Fund may not be able to sell some or all of the investments that it holds, or may only be able to sell those investments at less than desired prices. HighYield(“Junk”) BondRisk.High yield bonds are debt securities rated below investment grade (often called “junk bonds”), and involve greater risks of default, downgrade, or price declines and are more volatile than investment grade securities. ConvertibleSecuritiesRisk.The value of convertible securities may be affected by changes in interest rates, the creditworthiness of their issuers, and the ability of those issuers to repay principal and to make interest payments. WarrantsRisk.Warrants may lack a liquid secondary market for resale. The prices of warrants may fluctuate as a result of speculation or other factors. ForeignInvestment Risk.The prices of foreign securities may be more volatile than the securities of U.S. issuers because of economic and social conditions abroad, political developments, and changes in the regulatory environment of foreign countries Advisors Asset Management, Inc. (AAM) is a SEC registered investment advisor and member FINRA/SIPC. 2 EmergingMarket Risk.Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. CurrencyRisk.Investments in financial instruments related to or denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar. ForeignSovereignRisk.The payment of principal and interest on these obligations may be adversely affected by a variety of factors, including economic results within the foreign country, changes in interest and exchange rates, changes in debt ratings, changing political sentiments, legislation, policy changes, a limited tax base or limited revenue sources, natural disasters, or other economic or credit problems. RealEstateInvestment Trust(REIT)Risk.The Fund’s investments in REITs will subject the Fund to risks similar to those associated with direct ownership of real estate, including losses from casualty or condemnation, and changes in local and general economic conditions, supply and demand, interest rates, zoning laws, regulatory limitations on rents, property taxes and operating expenses. Master Limited PartnershipUnitsRisk.An investment in MLP units involves risks in addition to the risks associated with a similar investment in equity securities, such as common stock, of a corporation. Additional risks inherent to investments in MLP units include cash flow risk, tax risk, risk associated with a potential conflict of interest between unit holders and the MLP’s general partner, and capital markets risk. Moreover, the value of the Fund’s investment in MLPs depends largely on the MLPs being treated as partnerships for U.S. federal income tax purposes. If an MLP does not meet current legal requirements to maintain partnership status, or if it is unable to do so because of tax law changes, it would be taxed as a corporation and there could be a material decrease in the value of its securities. Security Lending Risk. Securities lending involves certain potential risks, primarily counterparty, market, liquidity and reinvestment risks. Counterparty risk is the risk that the borrower defaults and fails to return the borrowed securities. Market risk and liquidity risk is the risk that market movements affect security value following a default thus causing a deficiency following the liquidation of collateral or that the collateral cannot be liquidated at all. Reinvestment risk is the risk that the invested cash collateral incurs losses or underperforms relative to other investment options or relative to rebates paid. Management Risk. The skill of the Fund’s sub-advisor plays a significant role in the Fund’s ability to achieve its investment objective. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, mortgage backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities, and commercial mortgage-backed securities.It is not possible to invest directly in an index. The views in this report were those of Cutwater, the Sub-advisor, as of June 30, 2013, and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist the shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. Advisors Asset Management, Inc. (AAM) is a SEC registered investment advisor and member FINRA/SIPC. 3 AAM/Cutwater Select Income Fund FUND PERFORMANCE AND SUMMARY at June 30, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the Barclays Credit Bond Index. Results include the reinvestment of all dividends and capital gains. The Barclays Credit Bond Index measures the performance of investment grade corporate debt and agency bonds that are dollar denominated and have a remaining maturity of greater than one year.The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of June 30, 2013 1 Month Since Inception* (Cumulative) Before deducting maximum sales charge Class A¹ -3.24% -4.11% Class C² -3.24% -4.24% Class I³ -3.24% -4.09% After deducting maximum sales charge Class A¹ -6.18% -6.99% Class C² -4.21% -5.20% Barclays Credit Bond Index -2.85% -4.86% * Class A, Class C, and Class I commenced operations on 4/19/2013.Class A and Class C impose higher expenses than that of Class I. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor’s shares when redeemed may be worth more or less than their original cost. Current Performance may be lower or higher than the performance information quoted.For performance current to the most recent month-end, please call (888) 966-9661. Gross and net expense ratios for Class A shares are 1.43% and 0.99% respectively, for Class C shares are 2.18% and 1.74% respectively, and for Class I shares are 1.18% and 0.74% respectively, which are the amounts stated in the prospectus dated April 22, 2013. The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expense.In the absence of such waivers, the Fund’s returns would have been lower. The contractual fee waivers are in effect through April 30, 2014. 1 Maximum sales charge for Class A shares is 3.00%. No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1.00% will be imposed on certain redemptions of such shares within 18 months of purchase. 2 Maximum contingent deferred sales charge for Class C shares is 1.00% imposed on redemptions within 12 months of purchase. 3 Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 4 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 Principal Amount Value ASSET-BACKED SECURITIES – 9.0% $ AmeriCredit Automobile Receivables Trust 2010-2 2.730%, 3/9/20151 $ AmeriCredit Automobile Receivables Trust 2012-3 2.420%, 5/8/20181 Ares Enhanced Loan Investment Strategy IR Ltd. 4.276%, 10/16/20201,2,3 Atrium VII 3.274%, 11/16/20221,2,3 Domino's Pizza Master Issuer LLC 5.216%, 1/25/20421,3 Goldentree Loan Opportunities V Ltd. 1.377%, 10/18/20211,2,3 LCM XIII LP 2.426%, 1/19/20231,2,3 SBI Home Equity Loan Trust 2006-1 0.343%, 4/25/20351,2,3 Sonic Capital LLC 5.438%, 5/20/20411 TAL Advantage V LLC 2.830%, 2/22/20381,3 TOTAL ASSET-BACKED SECURITIES (Cost $2,171,529) COMMERCIAL MORTGAGE-BACKED SECURITIES – 9.0% Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582%, 9/11/20411,2 CD 2006-CD2 Mortgage Trust 5.531%, 1/15/20461,2 DDR Corp. 6.223%, 10/14/20221,3 Irvine Core Office Trust 2013-IRV 3.305%, 5/15/20481,2,3 JP Morgan Chase Commercial Mortgage Securities Corp. Mortgage Pass-Through Certificates Series 2002-C1 6.135%, 7/12/20371,3 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16 5.593%, 5/12/20451 ML-CFC Commercial Mortgage Trust 2006-3 5.485%, 7/12/20461,2 Morgan Stanley Bank of America Merrill Lynch Trust 2012-CKSI 4.437%, 10/15/20302,3 Morgan Stanley Capital I Trust 2005-HQ6 5.042%, 8/13/20421 5 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 Principal Amount Value COMMERCIAL MORTGAGE-BACKED SECURITIES (Continued) $ Spirit Master Funding LLC 5.760%, 3/20/20243 $ TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,246,716) CORPORATE BONDS – 72.5% BASIC MATERIALS – 6.1% ArcelorMittal 6.750%, 2/25/2022 Celulosa Arauco y Constitucion S.A. 4.750%, 1/11/20221 FMG Resources August 2006 Pty Ltd. 6.875%, 4/1/20221,3 Mexichem S.A.B. de C.V. 4.875%, 9/19/20223 Newcrest Finance Pty Ltd. 4.450%, 11/15/20213 Reliance Steel & Aluminum Co. 4.500%, 4/15/20231 Teck Resources Ltd. 5.200%, 3/1/20421 Xstrata Finance Canada Ltd. 4.950%, 11/15/20213 1,467,982 COMMUNICATIONS – 12.6% Cequel Communications Holdings I LLC 6.375%, 9/15/20201,3 DISH DBS Corp. 6.750%, 6/1/2021 Frontier Communications Corp. 8.500%, 4/15/2020 Historic TW, Inc. 9.150%, 2/1/2023 MetroPCS Wireless, Inc. 6.250%, 4/1/20211,3 6.625%, 4/1/20231,3 Nara Cable Funding Ltd. 8.875%, 12/1/20181,3 NII Capital Corp. 7.625%, 4/1/20211 Qwest Corp. 7.250%, 10/15/20351 Telecom Italia Capital S.A. 6.000%, 9/30/2034 6 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 Principal Amount Value CORPORATE BONDS (Continued) COMMUNICATIONS (Continued) $ Telefonica Emisiones SAU 3.992%, 2/16/2016 $ Telefonica Europe B.V. 8.250%, 9/15/2030 Time Warner Entertainment Co. LP 8.375%, 3/15/2023 UPCB Finance VI Ltd. 6.875%, 1/15/20221,3 Verizon Communications, Inc. 7.750%, 12/1/2030 Virgin Media Finance PLC 8.375%, 10/15/20191 3,019,985 CONSUMER, CYCLICAL – 2.3% Air Canada 2013-1 Class A Pass-Through Trust 4.125%, 11/15/20263 Chrysler Group LLC 8.250%, 6/15/20211 Lear Corp. 4.750%, 1/15/20231,3 536,625 CONSUMER, NON-CYCLICAL – 3.0% Fresenius Medical Care U.S. Finance, Inc. 5.750%, 2/15/20213 HCA, Inc. 7.250%, 9/15/20201 Hertz Corp. 6.900%, 8/15/2014 Mylan, Inc. 7.875%, 7/15/20201,3 Wells Enterprises, Inc. 6.750%, 2/1/20201,3 723,823 DIVERSIFIED – 1.4% Boart Longyear Management Pty Ltd. 7.000%, 4/1/20211,3 Sinochem Overseas Capital Co., Ltd. 6.300%, 11/12/20403 339,369 7 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 Principal Amount Value CORPORATE BONDS (Continued) ENERGY – 8.5% $ BG Energy Capital PLC 6.500%, 11/30/20721,2 $ Citgo Petroleum Corp. 11.500%, 7/1/20171,3 DCP Midstream LLC 5.850%, 5/21/20431,2,3 El Paso LLC 8.050%, 10/15/2030 Enterprise Products Operating LLC 7.034%, 1/15/20681,2 IFM U.S. Colonial Pipeline 2 LLC 6.450%, 5/1/20211,3 Kinder Morgan Energy Partners LP 9.000%, 2/1/2019 Lukoil International Finance B.V. 6.125%, 11/9/20203 Noble Energy, Inc. 8.250%, 3/1/2019 Petroleum Co. of Trinidad & Tobago Ltd. 9.750%, 8/14/20193 Transocean, Inc. 6.500%, 11/15/2020 Weatherford International Ltd. 6.750%, 9/15/2040 Whiting Petroleum Corp. 6.500%, 10/1/20181 2,043,519 FINANCIAL – 30.8% Akbank TAS 5.000%, 10/24/20223 Allstate Corp. 6.500%, 5/15/20671,2 American Express Co. 6.800%, 9/1/20661,2 American Financial Group, Inc. 9.875%, 6/15/2019 American International Group, Inc. 8.175%, 5/15/20581,2 Bank of America Corp. 5.750%, 12/1/2017 5.875%, 1/5/2021 Bear Stearns Cos. LLC 6.400%, 10/2/2017 8 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) $ BioMed Realty LP 6.125%, 4/15/20201 $ Citigroup, Inc. 5.850%, 8/2/2016 3.375%, 3/1/2023 Deutsche Bank A.G. 4.296%, 5/24/20281,2 EPR Properties 5.750%, 8/15/20221 Ford Motor Credit Co. LLC 5.875%, 8/2/2021 General Electric Capital Corp. 5.625%, 5/1/2018 5.300%, 2/11/2021 5.250%, 6/29/20491,2 Goldman Sachs Group, Inc. 2.375%, 1/22/2018 Goodman Funding Pty Ltd. 6.375%, 4/15/20213 Hartford Financial Services Group, Inc. 8.125%, 6/15/20381,2 HSBC Capital Funding LP/Jersey 10.176%, 12/29/20491,2,3 ING Bank N.V. 0.987%, 9/26/20161,2 Intesa Sanpaolo S.p.A. 3.875%, 1/16/2018 JPMorgan Chase & Co. 4.950%, 3/25/2020 7.900%, 4/29/20491,2 Liberty Mutual Group, Inc. 7.000%, 3/15/20371,2,3 7.800%, 3/15/20373 Lincoln National Corp. 6.050%, 4/20/20671,2 MetLife, Inc. 10.750%, 8/1/20691 Morgan Stanley 5.500%, 7/24/2020 Prudential Financial, Inc. 5.875%, 9/15/20421,2 9 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) $ SAFG Retirement Services, Inc. 8.125%, 4/28/2023 $ Travelers Cos., Inc. 6.250%, 3/15/20371,2 Turkiye Garanti Bankasi AS 5.250%, 9/13/20223 UBS A.G. 7.625%, 8/17/2022 Wachovia Capital Trust III 5.570%, 3/29/20491,2 7,389,568 INDUSTRIAL – 0.9% Alliant Techsystems, Inc. 6.875%, 9/15/20201 Holcim U.S. Finance Sarl & Cie SCS 6.000%, 12/30/20193 215,862 TECHNOLOGY – 0.3% Apple, Inc. 3.850%, 5/4/2043 UTILITIES – 6.6% AGL Capital Corp. 5.875%, 3/15/20411 APT Pipelines Ltd. 3.875%, 10/11/20223 DPL, Inc. 7.250%, 10/15/20211 Duquesne Light Holdings, Inc. 6.400%, 9/15/20203 Electricite de France S.A. 5.250%, 1/29/20491,2,3 Israel Electric Corp. Ltd. 5.625%, 6/21/20183 NextEra Energy Capital Holdings, Inc. 7.300%, 9/1/20671,2 PPL Capital Funding, Inc. 3.500%, 12/1/20221 10 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 Principal Amount Value CORPORATE BONDS (Continued) UTILITIES (Continued) $ UIL Holdings Corp. 4.625%, 10/1/2020 $ 1,581,731 TOTAL CORPORATE BONDS (Cost $18,292,213) SOVEREIGNS – 0.7% Morocco Government International Bond 4.250%, 12/11/20223 TOTAL SOVEREIGNS (Cost $200,522) MUNICIPAL BONDS – 1.9% American Municipal Power, Inc. 6.053%, 2/15/2043 State of Illinois 7.350%, 7/1/2035 State of Maryland 5.000%, 3/1/20231 TOTAL MUNICIPAL BONDS (Cost $491,280) U.S. GOVERNMENT AND AGENCIES – 4.4% Fannie Mae Pool 6.000%, 7/1/2040 United States Treasury Bond 2.750%, 8/15/2042 United States Treasury Note 0.875%, 7/31/2019 1.250%, 10/31/2019 1.375%, 1/31/2020 TOTAL U.S. GOVERNMENT AND AGENCIES (Cost $1,106,411) Number of Shares PREFERRED STOCKS – 1.2% FINANCIAL – 1.2% CoBank ACB 6.250%, 12/31/491,2,3 TOTAL PREFERRED STOCKS (Cost $299,688) 11 AAM/Cutwater Select Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 Number of Shares Value SHORT-TERM INVESTMENTS – 0.7% Federated Treasury Obligations Fund, 0.01%4 $ TOTAL SHORT-TERM INVESTMENTS (Cost $162,728) TOTAL INVESTMENTS – 99.4% (Cost $24,971,087) Other Assets in Excess of Liabilities – 0.6% TOTAL NET ASSETS – 100.0% $ CFC – Cooperative Finance Corporation LP – Limited Partnership PLC – Public Limited Company 1 Callable. 2 Variable, floating, or step rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 12 AAM/Cutwater Select Income Fund SUMMARY OF INVESTMENTS As of June 30, 2013 Security Type/Industry Percent of Total Net Assets Corporate Bonds Financial 30.8% Communications 12.6% Energy 8.5% Utilities 6.6% Basic Materials 6.1% Consumer, Non-cyclical 3.0% Consumer, Cyclical 2.3% Diversified 1.4% Industrial 0.9% Technology 0.3% Total Corporate Bonds 72.5% Asset-Backed Securities 9.0% Commercial Mortgage-Backed Securities 9.0% U.S. Government and Agencies 4.4% Sovereigns 0.7% Municipal Bonds 1.9% Preferred Stocks Financial 1.2% Total Preferred Stocks 1.2% Short-Term Investments 0.7% Total Investments 99.4% Other Assets in Excess of Liabilities 0.6% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 13 AAM/Cutwater Select Income Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2013 Assets: Investments, at value (cost $24,971,087) $ Receivables: Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Investment securities purchased Offering costs - Advisor Auditing fees Offering costs - Related parties Transfer agent fees and expenses Fund accounting fees Administration fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses 53 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net Assets $ Class A Shares: Net Assets applicable to shares outstanding $ Number of shares issued and outstanding 50 Net asset value per share1 $ Maximum sales charge (3.00% of offering price)2 Maximum offering price to public $ Class C Shares: Net Assets applicable to shares outstanding $ Number of shares issued and outstanding 50 Net asset value per share3 $ Class I Shares: Net Assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share $ 1 A Contingent Deferred Sales Charge ("CDSC") of 1.00% will be imposed on certain purchases of $1 million or more that are redeemed in whole or in part with 18 months of purchase. 2 No initial sales charge is applied to purchases of $1 million or more.On sales of $100,000 or more, the sales charge will be reduced. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 14 AAM/Cutwater Select Income Fund STATEMENT OF OPERATIONS For the Period April 19, 2013* through June 30, 2013 Investment Income: Interest (net of foreign withholding taxes of $178) $ Total investment income Expenses: Advisory fees Auditing fees Transfer agent fees and expenses Fund accounting fees Administration fees Registration fees Offering costs Miscellaneous Legal fees Chief Compliance Officer fees Trustees' fees and expenses Custody fees Shareholder reporting fees Insurance fees Distribution fees - Class C (Note 7) 1 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments: Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets from Operations $ ) * Commencement of operations. See accompanying Notes to Financial Statements. 15 AAM/Cutwater Select Income Fund STATEMENT OF CHANGES IN NET ASSETS For the Period April 19, 2013* through June 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments ) Net decrease in net assets resulting from operations ) Distributions to Shareholders: From net investment income: Class A (2 ) Class C (1 ) Class I ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold: Class A Class C Class I Reinvestment of distributions: Class A 2 Class C 1 Class I Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Class A 50 Class C 50 Class I Shares reinvested: Class A - 1 Class C - 1 Class I Net increase from capital share transactions * Commencement of operations. 1 Amount represented is less than 1 share. See accompanying Notes to Financial Statements. 16 AAM/Cutwater Select Income Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period April 19, 2013* through June 30, 2013 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized loss on investments ) Total from investment operations ) Less Distributions: From net investment income ) Net asset value, end of period $ Total return2 )% 3 Ratios and Supplemental Data: Net assets, end of period $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4 After fees waived and expenses absorbed % 4 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed % 4 After fees waived and expenses absorbed % 4 Portfolio turnover rate 15
